Citation Nr: 0434355	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  99-08 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral defective hearing, for the period prior to August 
17, 2004.

2.  Entitlement to an evaluation in excess of 20 percent for 
bilateral defective hearing, for the period on and subsequent 
to August 17, 2004.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from May 1953 to May 1955.  

Historically, a July 1998 Board decision awarded service 
connection for bilateral defective hearing.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 1998 implementing rating decision by the 
Montgomery, Alabama, Regional Office (RO), which granted 
service connection and assigned a noncompensable evaluation 
for bilateral defective hearing.  

During the pendency of the appeal, the VA amended its 
regulations for rating diseases of the ear and other sense 
organs (which includes defective hearing acuity), effective 
June 10, 1999.  See 64 Fed. Reg. 25,202-210 (May 11, 1999) 
(codified at 38 C.F.R. §§ 4.85-86 (1999-2004)), effective 
June 10, 1999.  Additionally, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000) (codified at 38 U.S.C.A. § 5100 et seq. (West 2002)) 
became law.  In a November 2000 decision, the Board denied a 
compensable evaluation for bilateral defective hearing.  
Thereafter, appellant appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  By a 
subsequent Order, the Court granted appellee's unopposed 
Motion for Remand, vacated said November 2000 Board decision, 
and remanded the case for readjudication consistent with the 
VCAA.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
explained that there was a legal distinction between a claim 
for an "original" rating and an "increased" rating claim.  
In light of the aforestated legal distinction in Fenderson 
and the aforestated procedural history, the Board reframed 
the hearing disability rating appellate issue as that 
delineated on the title page of this decision.  In a May 2002 
decision, the Board denied an initial compensable evaluation 
for bilateral defective hearing.  Appellant subsequently 
appealed that decision to the Court.  By a subsequent order, 
the Court granted a Joint Motion for Remand, vacated said May 
2002 Board decision, and remanded the case for readjudication 
consistent with the VCAA.  

A subsequent September 2004 rating decision increased the 
evaluation for bilateral defective hearing from 
noncompensable to 20 percent, effective August 17, 2004.  
Although the RO subsequently sent appellant an October 2004 
notice of that rating decision with an accompanying 
questionnaire, requesting him to indicate therein whether or 
not he was satisfied with that 20 percent evaluation assigned 
by the RO and wished to withdraw the appeal, no response has 
been received.  Therefore, the Board construes the appellate 
issues as entitlement to an initial compensable rating for 
bilateral defective hearing, for the period prior to August 
17, 2004, and in excess of 20 percent for said disability, 
for the period on and subsequent to August 17, 2004, and will 
proceed accordingly.  See also AB v. Brown, 6 Vet. App. 35 
(1993).  


FINDINGS OF FACT

1.  Appellant's bilateral hearing acuity, for the period 
prior to August 17, 2004, was clinically shown at no greater 
than Level II for the right ear and Level II for the left 
ear.

2.  Appellant's bilateral hearing acuity, for the period on 
and subsequent to August 17, 2004, is clinically shown at no 
greater than Level V for the right ear and Level VI for the 
left ear.

3.  For the periods prior, and on and subsequent, to August 
17, 2004, puretone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) were not 55 
decibels or more nor were the puretone thresholds 30 decibels 
or less at 1000 Hertz and 70 decibels or more at 2000 Hertz 
on audiologic examination.




CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral defective hearing, for the period prior to August 
17, 2004, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.10, 4.85, 4.87, and 
Diagnostic Code 6100 (1998-2004).

2.  The criteria for an evaluation in excess of 20 percent 
for bilateral defective hearing, for the period on and 
subsequent to August 17, 2004, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.10, 4.85, 4.87, and Diagnostic Code 6100 (1998-2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the VCAA 
became law.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  This change in the law is generally considered 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA; 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (38 C.F.R. § 3.159 (2003)); and VAOPGCPREC 7-
2003 (Nov. 19, 2003).  

With respect to the appellate claim in question, which was 
filed prior to November 9, 2000, it does appear that by an 
August 2003 letter, the RO has expressly satisfied the VCAA 
requirement that VA notify the veteran as to which evidence 
was to be provided by the veteran, and which would be 
provided by VA.  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Assuming that Section 3 of the VCCA is applicable in the 
instant appeal, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.

A comprehensive medical history and detailed findings with 
respect to the service-connected defective hearing over the 
years are documented in the medical evidence.  Additionally, 
VA audiologic examinations were conducted in 1996, 1999, and 
August 17, 2004, which included speech discrimination and 
puretone audiometry testing.  Such examinations are 
sufficiently detailed and comprehensive for rating 
appellant's bilateral hearing acuity and provide a clear 
picture of all relevant symptoms and findings for the periods 
in question.  Additionally, 1997 private clinical records and 
November 1997 and October 1998 VA outpatient records included 
audiometric tests results that revealed speech discrimination 
scores and certain other findings.  However, there is no 
indication that these audiometric scores were obtained by a 
controlled speech discrimination test utilizing Maryland CNC 
word testing, as required under 38 C.F.R. § 4.85(a) for valid 
examination of hearing impairment for VA purposes.  Thus, 
said 1997 and 1998 audiometric tests results are deemed 
invalid for rating purposes since they do not comply with 
38 C.F.R. § 4.85(a).  The Board will rely instead on the 
1996, 1999, and 2004 VA audiometric examinations for rating 
the defective hearing disability for the periods in question, 
since said VA examinations were appropriately conducted in 
accordance with 38 C.F.R. § 4.85(a).  Additionally, it is 
noted that the 1997 and 1998 findings appear essentially 
consistent with the other recorded findings for the time 
period in question.

It is apparent to the Board that the appellant and his 
attorney were knowledgeable regarding the necessity of 
competent evidence that indicates the severity of the 
service-connected disability at issue.  See, in particular, 
the Statement of the Case and subsequent Supplemental 
Statements of the Case, which set out the applicable 
evidence, laws, regulations, and rating criteria, and the 
reasons for denial of said claims.  Furthermore, appellant's 
attorney has been engaged in the practice of veterans' 
benefits law for a significant period of time and is well 
versed in the evidentiary and procedural requirements for 
proving claims.  Furthermore, in August 2003 and August and 
September 2004 written statements, appellant divulged that 
there was no additional evidence or information for 
submission and he requested "speedy action concerning this 
matter."  

In a recent case, Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that a VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction decision on a service-connection claim.  
Assuming arguendo that a VCAA notice must also be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction decision on a disability rating claim, although 
a pre-adjudication VCAA notice was not provided in the 
instant case, Pelegrini does not contain a remedy under such 
facts, nor is an efficient or timely remedy evident to the 
Board under the circumstances here.   

Again, it is emphasized that the RO appropriately developed 
said appellate claim, for the periods in question.  
Furthermore, appellant was provided a VCAA notice in 2003 
after the enactment of the VCAA.  Appellant and his attorney 
have not subsequently stated that there is any material 
evidence not currently of record that should be obtained, for 
the periods in question.  Consequently, the Board finds that, 
in the circumstances of this case, any additional development 
or notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  See also Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any "error" resulting from lack of pre-adverse rating 
decision VCAA notice does not affect the merits of said claim 
or his substantive rights, for the aforestated reasons and is 
therefore harmless.  See 38 C.F.R. §  20.1102 (2003).  See 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); and Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
said appellate issue, for the periods in question.  

Finally, ratings for hearing loss are based on an application 
of the rating criteria and the audiometric findings.  Thus, 
additional development would not likely produce any evidence 
changing the result described below.

The appellant contends, in essence, that his bilateral 
hearing loss warranted or warrants a higher disability rating 
or an extraschedular rating for the periods in question.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider the appellant's service-connected 
disability on appeal, for the period in question, in the 
context of the total history of that disability, particularly 
as it affected the ordinary conditions of daily life, 
including employment, as required by the provisions of 38 
C.F.R. §§ 4.1, 4.2, 4.10 and other applicable provisions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

It is reiterated that the VA amended its regulations for 
rating diseases of the ear and other sense organs (which 
includes defective hearing acuity), effective June 10, 1999.  
Under VA regulations in effect prior to June 10, 1999, the 
severity of a veteran's hearing loss was determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85, Part 4, Diagnostic Codes 6100 
through 6110.  Evaluations of bilateral defective hearing 
ranged from noncompensable to 100 percent based upon organic 
impairment of hearing acuity, as measured by results of 
controlled speech discrimination tests, and average hearing 
threshold level, as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 hertz 
(cycles per second).  The VA's Schedule for Rating 
Disabilities provided a framework by which such audiometric 
test results may be translated into a numeric designation 
ranging from Level I (for essentially normal hearing acuity) 
to Level XI (for profound deafness), in order to rate the 
degree of disability resulting from the service-connected 
defective hearing.  Under 38 C.F.R. § 4.85(c) Table VIa was 
used only when the Chief of the Audiology Clinic certified 
that language difficulties or inconsistent speech audiometry 
scores made the use of both puretone average and speech 
discrimination inappropriate.

With respect to the period prior to June 10, 1999, VA 
outpatient clinical records indicated that in July 1996, 
moderate bilateral hearing loss was assessed on an invalid 
audiologic test that did not include Maryland CNC word 
testing; and it was opined that appellant would be expected 
to experience difficulty in understanding speech under poor 
listening conditions and might benefit from hearing aid use.  
Appellant filed a claim for VA disability benefits for 
hearing loss in August 1996.  

On November 1996 VA audiometric examination, appellant 
complained of difficulty understanding speech when background 
noise was present.  The recorded pure tone thresholds were 
the following (in decibels): For the right ear, 10 each at 
1,000 and 2000 Hertz and 55 each at 3,000 and 4,000 Hertz; 
and for the left ear, 10 at 1,000 Hertz and 60 each at 2,000, 
3,000, and 4,000 Hertz.  Average pure tone thresholds were 
respectively 32 and 47 decibels for the right and left ears 
with speech recognition ability (utilizing Maryland CNC word 
testing) of 88 for each ear.  

During a March 1997 RO hearing, appellant testified that he 
could hold a conversation without any problem but that he 
could not hear, for example, a telephone ringing and had 
difficulty hearing his grandchildren when they were around.  

In 1997, private clinical records indicated that a hearing 
aid was recommended for appellant's defective hearing.  

A July 1998 Board decision awarded service connection for 
bilateral defective hearing and an August 1998 implementing 
rating decision assigned a noncompensable evaluation for said 
disability, based on the November 1996 VA audiometric 
examination.  Since on that November 1996 VA audiologic 
examination, the puretone threshold average in the right ear 
was 32 decibels with speech recognition ability of 88 percent 
(Level II), and puretone threshold average in the other 
service-connected ear was 47 with speech recognition ability 
of 88 percent (Level II), the assigned noncompensable rating 
for the service-connected bilateral defective hearing 
disability was appropriate under 38 C.F.R. §§ 4.85, 4.87, 
Table VII, Code 6100 (effective prior to June 10, 1999).  

With respect to the period between June 10, 1999 and August 
17, 2004, in addition to the aforestated regulations for 
rating defective hearing acuity in effect prior to June 10, 
1999, the amended regulations effective June 10, 1999 are for 
application.  

Under the amended VA regulations in effect on and subsequent 
to June 10, 1999, Table VI is used to determine a Roman 
numeral designation (I through XI) for hearing impairment 
based on a combination of the percent of speech 
discrimination and the puretone threshold average.  Puretone 
threshold average is the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  See amended 38 C.F.R. § 4.85(b),(d).

Amended 38 C.F.R. § 4.85(c) states that Table VIa is used to 
determine a Roman numeral designation (I through XI) for 
hearing impairment based only on the puretone threshold 
average.  Table VIa will be used when the examiner certifies 
that the use of the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., or when indicated under 
the provisions of 38 C.F.R. § 4.86.  

Amended 38 C.F.R. § 4.86(a) provides that when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  

Amended 38 C.F.R. § 4.86(b) states that when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  

On March 1999 VA audiologic examination, it was noted that 
there had been "no significant change in his history" since 
a November 1996 VA audiometric examination.  The recorded 
pure tone thresholds were the following (in decibels): For 
the right ear, 10 at 1,000 Hertz, 20 at 2000 Hertz, 50 at 
3,000 Hertz, and 55 at 4,000 Hertz; and for the left ear, 10 
at 1,000 Hertz, 55 at 2,000 Hertz, and 60 each at 3,000 and 
4,000 Hertz.  Average pure tone thresholds were respectively 
34 and 46 decibels for the right and left ears with speech 
recognition ability (utilizing Maryland CNC word testing) of 
88 for each ear.  It is significant that the examiner opined 
that the audiometric findings were consistent with those 
previously reported on said November 1996 VA audiologic 
examination.  Thus, the fact that such audiometric findings 
were nearly the same on both examinations would obviously 
indicate that appellant's defective hearing disability had 
not significantly worsened.  Since on that March 1999 VA 
audiologic examination, the puretone threshold average in the 
right ear was 34 decibels with speech recognition ability of 
88 percent (Level II), and puretone threshold average in the 
other service-connected ear was 46 with speech recognition 
ability of 88 percent (Level II), the assigned noncompensable 
rating for the service-connected bilateral defective hearing 
disability for the period prior to August 17, 2004 was 
appropriate under either the old or amended version of 
38 C.F.R. § 4.85 (since Level II and Level II bilateral 
hearing acuity warrants only a noncompensable rating under 
Table VII).  38 C.F.R. §§ 4.85, 4.87, Table VII, Code 6100 
(effective prior and on and subsequent to June 10, 1999).  

Based on this degree of disability shown, an initial 
compensable evaluation for the service-connected bilateral 
defective hearing for the period prior to August 17, 2004 is 
not warranted.  In this regard, the Court explained in 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) that 
"[a]ssignment of disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered."

With respect to the period on and subsequent to August 17, 
2004, on August 17, 2004 VA audiologic examination, appellant 
complained of loss of hearing over the past several years and 
it was noted that his "[s]ituation of greatest difficulty is 
understanding in the presence of background noise or hearing 
soft speech or on the phone."  The recorded pure tone 
thresholds were the following (in decibels): For the right 
ear, 25 at 1,000 Hertz, 60 at 2000 Hertz, 65 at 3,000 Hertz, 
and 60 at 4,000 Hertz; and for the left ear, 25 at 1,000 
Hertz and 65 each at 2,000, 3,000, and 4,000 Hertz.  Average 
pure tone thresholds were respectively 53 and 55 decibels for 
the right and left ears with speech recognition ability 
(utilizing Maryland CNC word testing) of 68 and 60 for the 
respective ears.  A September 2004 rating decision increased 
the evaluation for bilateral defective hearing from 
noncompensable to 20 percent, effective August 17, 2004.  
Since on that August 17, 2004 VA audiologic examination, the 
puretone threshold average in the right ear was 53 decibels 
with speech recognition ability of 68 percent (Level V), and 
puretone threshold average in the other service-connected ear 
was 55 with speech recognition ability of 60 percent (Level 
VI), the assigned 20 percent rating for the service-connected 
bilateral defective hearing disability for the period on and 
subsequent to August 17, 2004 is appropriate under either the 
old or amended version of 38 C.F.R. § 4.85 (since Level V and 
Level VI bilateral hearing acuity warrants only a 20 percent 
rating under Table VII).  38 C.F.R. §§ 4.85, 4.87, Table VII, 
Code 6100 (effective prior and on and subsequent to June 10, 
1999).  See Lendenmann.  

Parenthetically, in an April 1999 Substantive Appeal, 
appellant alleged that his hearing had worsened as shown by 
October 1998 VA audiometric test results and the fact he had 
been recently prescribed hearings aids by VA.  However, it is 
reiterated that the October 1998 VA audiometric test results 
were invalid, since the test did not include Maryland CNC 
word testing; and the fact that hearing aids have been 
prescribed is not determinative of the appropriate rating to 
be assigned.  It should be pointed out that evaluations 
derived from the rating schedule are based on examinations 
conducted without the use of hearing aids and, thus, are 
intended to make proper allowance for improvement by hearing 
aids.  See 38 C.F.R. § 4.85(a).  The payment of additional 
compensation for the use of assistive devices is inconsistent 
with the purpose of VA compensation.  See 52 Fed. Reg. 44, 
118 (1987).  

It should be added that the amended 38 C.F.R. § 4.86(a) or 
(b) is not applicable in the instant case, since puretone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) were not 55 decibels or more nor 
were the puretone thresholds 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, for the periods 
in question. 

The evidence does not show that for the periods in question, 
the service-connected bilateral hearing loss presented or 
presents such an unusual or exceptional disability picture as 
to render impractical the application of the regular 
schedular standards, as is required for consideration of an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  
Significantly, on audiologic examinations, his speech 
discrimination ability has not been shown to be severely 
impaired, nor has any evidence suggested any marked 
interference his defective hearing has caused with job 
functions/duties or daily activities of living, for the 
periods in question.

The Board has also considered the provisions of 38 C.F.R. 
§ 4.10, which relate to functional loss.  It is the Board's 
opinion that higher evaluations for the service-connected 
bilateral defective hearing disability for the periods in 
question would not be warranted, particularly in light of the 
audiometric results that do not indicate severely decreased 
speech discrimination ability.  Since the preponderance of 
the evidence is against allowance of the appellate issue for 
the aforestated reasons, the benefit-of-the-doubt doctrine is 
inapplicable.



	(CONTINUED ON NEXT PAGE)




ORDER

An initial compensable rating for bilateral defective 
hearing, for the period prior to August 17, 2004, and an 
evaluation in excess of 20 percent for said disability, for 
the period on and subsequent to August 17, 2004, are denied.  
The appeal is denied in its entirety.  


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



